Citation Nr: 1213355	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by which the RO denied the Veteran's claim of entitlement to service connection for hypertension, to include as a result of herbicide exposure.

In January 2012, the Veteran testified at a hearing before the undersigned via video teleconference.  A transcript of the hearing has been associated with the record.  During the hearing, the Veteran clarified that he was claiming entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus and not as a result of herbicide exposure.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Further development of the evidence and additional notice under the Veterans Claims Assistance Act of 2000 (VCAA) are necessary before the Board can render a decision regarding the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Under VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO provided VCAA notice prior to adjudicating the issue on appeal.  However, as the Veteran is now asserting secondary service connection, a revised VCAA notice that outlines the means by which to establish service connection on a secondary basis must be provided.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran receives most of his medical treatment at the Chillicothe VA Medical Center (MC).  Pursuant to testimony provided at his January 2012 hearing, it appears that there are outstanding potentially relevant VA medical records that must be obtained.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  Thus, the RO/AMC must associate with the claims file all Chillicothe VAMC medical records dated from April 16, 2010 to the present.  

Next, although the RO has already obtained a medical opinion regarding whether hypertension resulted from the service-connected diabetes mellitus type II, clarification is necessary.  Hence, another VA examination must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The record reflects that the Veteran's diabetes mellitus had its onset in 2006 or early 2007.  In February 2007, the Veteran was said to have newly diagnosed diabetes mellitus and pre hypertension.  The VA treatment records appear to indicate that hypertension itself was diagnosed after the Veteran already had a diagnosis of diabetes mellitus type II.  On VA examination in September 2007, the examiner concluded that hypertension preceded diabetes mellitus and thus was not secondary to it.  The examiner explained that the Veteran's diabetes mellitus was mild.  The examiner also opined that the Veteran's hypertension was not aggravated by his diabetes mellitus but provided no rationale for that conclusion.  An additional medical opinion is necessary regarding the date of onset of the Veteran's hypertension and whether hypertension is due to or aggravated by the service-connected diabetes mellitus, with a comprehensive rationale for all opinions and conclusions.  The examination instructions are contained in the third paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran a revised VCAA notice that outlines the means by which to establish service connection on a secondary basis.

2.  Associate with the claims file all Chillicothe VAMC clinical records dated from April 16, 2010 to the present.

3.  Schedule the appropriate VA medical examination to determine the approximate date of onset of the Veteran's hypertension.  The examiner should set forth an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that hypertension is proximately due or aggravated by the service-connected diabetes mellitus.  In the event that the examiner concludes that hypertension is not due to or aggravated by the Veteran's service-connected diabetes mellitus, the examiner should opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension had its onset in serviced or is otherwise related to service.

The examiner must review all pertinent documents in the claims file in conjunction with the examination.  The examination report should indicate whether the requested review of the record took place.  A complete rationale for all opinions and conclusions must be provided.

4.  After conducting the foregoing development as well as any additional development deemed necessary, the RO should reconsider the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond.

The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


